Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/2/2021 has been entered and fully considered. Claim 1 has been amended. New claims 3-9 are added. Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Addition of new claims 3-9 are noted. Claims 3-6, 8, and 9 recite limitations that do not have written description support in the instant disclosure. Therefore, they are considered new matter and have been rejected under section 35 USC 112(a) below. 
Claims 3-6, 8, and 9 recite a second, third, and fourth polymer sheets; they also recite additional second, third and fourth transparency sheets in the method of making the lightweight glazing. The instant discourse does not have support for the formation of these multilayers glazings. As illustrated in the instant FIGs. 1-3, the lightweight glazing has one polymeric sheet (referred to as “first interlayer” in claims 1 and 7, 24 in FIG. 1) and two transparency sheets (referred to as “outer and inner transparency layer” in claims 1 and 7, 16 and 26 in FIG. 1) on the opposite side of the polymeric sheet. There 
Applicant’s amendments to claim 1 (lines 13-19 and similar limitations in new claim 7) also introduces limitations that do not have written description support in in the instant disclosure. Therefore, they are considered new matter have been rejected under section 35 USC 112(a) below. 
These amendments recite that on top of the asymmetric glazing recited earlier, a first sheet of polymer and then a first additional transparency sheet are formed. Thus, the resulting glazing comprises of three transparency sheets and two polymeric sheets; a five-layer glazing. The instant discourse does not have support for the formation of this five-layer glazing. As illustrated in the instant FIGs. 1-3, the lightweight glazing has only one polymeric sheet and two transparency sheets on the opposite side of the polymeric sheet.
The Examiner notes that Applicant’s arguments that the primary art of FISHER (US-2015/0140301), hereinafter FISHER, does not disclose this amendment (see submission of 3/2/2021, pages 10-11) is moot, since this limitation is new matter and does not have support in the instant disclosure.
Applicant’s argument that FISHER does not disclose asymmetric design and its associated glass thicknesses, have been fully considered and found not to be persuasive (see submission of 3/2/2021, pages 7-11).
Applicant states that FISHER discloses that glass laminates characterized by various attributes (including thickness) can be used to attenuate noise, but FISHER does not describe how glass thickness can be used to achieve such a result. FISHER's lack of connection between acoustic damping and any combination of glass thicknesses is further underscored by FISHER's statement that: "Acoustic damping can be determined by interlayer shear modulus and loss factor of the interlayer material. FISHER teaches the use of a symmetric design, not an asymmetric design. FISHER says nothing about the acoustic qualities of an asymmetric glazing. Therefore, there is no basis for one to conclude from FISHER that a symmetric design affords improved acoustic performance in comparison to an asymmetric design. The Official Action's proposal for selecting an asymmetrical laminate design from FISHER which teaches a symmetrical laminate design is in error. It attempts to reconstruct the elements of Claim 1 by rearranging elements found in FISHER without sufficient motivation for making such modifications. As applied in the Official Action, the remark in FISHER acknowledging the existence of asymmetrical laminates is used to derive the claimed structure. Applying the asymmetrical laminate with no teaching in FISHER as to how or why is not prima facie obvious, absent some specific motivation to do so.
	Regarding Applicant’s argument that FISHER does not make a connection between sound attenuation and selection of glass thickness, the Examiner respectfully disagrees. 
The Examiner notes that instant claim 1 recites, in addition to sound attenuation, a group of other factors for the selection of glass thickness, including glazing strength and rigidity and stone impact resistance. Therefore, claim 1 does not exclusively connect the glass thickness selection to sound attenuation. 
Similarly, FISHER relates the glass thickness and its selection to various properties of glazing such as mechanical, optical and/or sound attenuation properties [0050]}. It is the Examiner’s position that FISHER selection of glass thickness, among other factors, is also connected to sound attenuation as recited in claim 1. 
FISHER’s disclosure that the acoustic dampening can be determined from the shear modulus property of the polymeric interlayer {[0063]} is an additional factor determining sound attenuation.
	Having established that FISHER indeed teaches that glass thickness relates to sound attenuation, FISHER further discloses that another objective of its method of formation of glazing is a reduction in weight by using thinner glass laminates {[0008]}. FISHER discloses selecting individual glass thicknesses to achieve weight reduction {[0051], [Table 2], [0052]}. 
	As stated in the final office action of 11/5/2019 (page 5), and based on FISHER’s disclosures in [0049], [0057], [claim 1], and [claim 6], one practicing in the art can select two glass sheets with different thicknesses and thus form an asymmetric design. The applicant argues that this is just a “passing" reference to asymmetric design. The Examiner disagrees. FISHER explicitly teaches that, in an alternative embodiment, the characteristics of individual glass sheets such as thickness can be independently varied to form an asymmetric glass laminate {[0049]}. This teaching is part of FISHER’s disclosure. Note that patents or pre-grant publications are relevant prior art for all they contain {see MPEP 2123 (I)}. 
	Therefore, the Examiner disagrees with the applicant argument that FISHER does not teach use of asymmetric design. Note that FISHER’s teaching regarding sound attenuation and weight reduction are also applicable to the asymmetric design that it teaches.

	 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding claims 1 and 7, and in lines 13-19 of amended claim 1 and similar lines in new claim 7, additional limitations are recited that do not have written description support in the instant disclosure. Therefore, they are considered new matter. 
These amendments and limitations recite that on top of the asymmetric glazing recited earlier, a first sheet of polymer and then a first additional transparency sheet are formed. Thus, the resulting glazing comprises three transparency sheets and two polymeric sheets; a five-layer glazing. The instant discourse does not have support for the formation of this five-layer glazing. As illustrated in the instant FIGs. 1-3, the lightweight glazing has one polymeric sheet and two transparency sheets on the opposite side of the polymeric sheet; a total of three layers.
As such, claims 1 and 7 and their dependent claims 2-6 and 8-9 are rejected. Nevertheless, and in interest of compact prosecution, the Examiner has presented an obviousness argument to reject these unsupported limitations in claims 1 and 7 (see 35 USC 103 rejection section below).
Claims 3-6, 8, and 9 recite a second, third, and fourth polymer sheets; they also recite additional second, third and fourth transparency sheets in the method of making the lightweight glazing. The instant discourse does not have support for the formation of these multilayers glazings. As illustrated in the instant FIGs. 1-3, the lightweight glazing has one polymeric sheet (referred to as “first interlayer” in claims 1 and 7) and two transparency sheets (referred to as “outer and inner transparency layer” in claims 1 and 
As such claims 3-6, 8, and 9 are rejected. Nevertheless, and in interest of compact prosecution, the Examiner has presented an obviousness argument to reject these unsupported limitations in claims 3-6, 8, and 9 (see 35 USC 103 rejection section below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over FISHER (US-2015/0140301), hereinafter FISHER.
Regarding claims 1 and 7, FISHER teaches a method that reads on Applicant’s claim of  A process for making lightweight glazings {[0011] the present disclosure describes a process of forming a glass laminate structure, [0008] in many vehicular applications, fuel economy is a function of vehicle weight. It is desirable, therefore, to reduce the weight of glazings or laminates for such applications without compromising their strength and sound-attenuating properties (the lightweight glazing)}, said process comprising the steps of:
selecting an asymmetric glazing having a first outer transparency layer, a first inner transparency layer, and a first interlayer for bonding said first outer transparency layer and said first inner transparency layer, wherein the thickness of the first outer transparency layer is greater than the thickness of the first inner transparency layer [0010] According to an embodiment of the present disclosure, a glass laminate structure can be provided having two glass sheets (inner and outer sheet, see FIG. 1 numeral 12 and 14), and a polymer interlayer between the two glass sheets, [0003] As used herein, a glazing or a laminated glass structure (e.g., a glass laminate) can be a transparent window, [0057], [0049] (note teaching on asymmetric design)}. 
Also, the Examiner notes that as taught in [0057], and claims 1 and 6, one practicing in the art can select one glass sheet to have a thickness of 0.5 mm (designated as less than 1 mm), and the other glass sheet can be selected to have a thickness of 1.5 mm (designated as less 2 mm), they, thus, have different thicknesses and form a asymmetric assembly, i.e., one thickness is less that the other one. 
and wherein the thickness of said first outer transparency layer and the thickness of said first inner transparency layer is selected according to factors selected from the group including, overall glazing strength, glazing rigidity, sound attenuation, stone impact resistance, and combinations thereof {[0050] Exemplary glass laminates can be used to provide beneficial effects, including the attenuation of acoustic noise, individual glass sheets comprising exemplary glass laminates can be characterized by one or more attributes, including thickness, as well as various properties including mechanical, optical, and/or sound-attenuation properties}: 
determining the total transparency thickness of the asymmetric glazing by adding the thickness of the first outer transparency layer of the asymmetric glazing to the thickness of the first inner transparency layer of the asymmetric glazing {[claims 1 and 6] (note that each glass sheet thickness is specified, thus total transparency is the sum of two glasses which are transparent)};
and heating the laminate stack to cause sheet of polymer material to bond the outer transparency sheet, the sheet of polymer material, and the second inner transparency sheet into a symmetric window glazing {note section 112(a) above, here the laminate stack relates to the two inner and outer transparency sheets and the first interlayer sheet that have written description support in the instant disclosure, [0012] and [0003]}.
As discussed in the section 112(a) above, the remainder limitations of claim 1 and 7 are not supported in the specification. They recite that on top of the asymmetric glazing recited earlier, a first sheet of polymer and then a first additional transparency sheet are formed. The resulting glazing thus, comprises three transparency sheets and two polymeric sheets; a five-layer glazing.
In the interest of compact prosecution and if arguendo, it can be shown that there is support, the Examiner submits that these limitations only recite duplication and/or replication of the already recited polymer and glass sheets. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the polymer and glass sheet of FISHER, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated these parts for those cases where a thicker and stronger laminate is needed for example as a barrier for preventing heavy objects to penetrate this barrier.
[Table 2]}.
Regarding claim 2, FISHER teaches a method that reads on the claim of wherein said step of heating the laminate stack is performed in an autoclave {[0048]}.
Regarding claims 3-6, 8, and 9, as discussed above under section 112(a), these claims contain new matter and thus rejected.
Claims 3-6, 8, and 9 recite a second, third, and fourth polymer sheets; they also recite additional second, third and fourth transparency sheets in the method of making the lightweight glazing. 
In the interest of compact prosecution and if arguendo, it can be shown that there is support, the Examiner submits that these limitations only recite replication of the already recited polymer and glass sheets. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have replicated the polymer and glass sheet of FISHER, since it has been held that a mere replication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have replicated these parts for those cases where a thicker and stronger laminate is needed for example as a barrier for preventing heavy objects to penetrate this barrier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748